Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response (arguments, no amendments) is acknowledged.  
Applicant is invited to schedule an interview with the examiner with the aim to advance prosecution on the merits.
As previously noted, applicant’s comments over the possession of plasminogen and known variants thereof in view of the amendments requiring at least the active fragment thereof are found persuasive.
	Claims 1, 4, 7, and 10 remain examined on the merits.  Claims 2-3, 5-6, 8-9, and 11-13 are withdrawn as not drawn to the elected species or group.

Election/Restrictions – Maintained In-Part, Vacated In-Part
Applicant’s election without traverse of Group I (claims 1-10), as to a method of treating a hepatic tissue injury or related disorder, where diabetic hepatic injury (instant claim 4) is elected as the hepatic tissue injury/related disorder species and peptide SEQ ID NO: 2 (human plasminogen with leading Glu (“Glu-plasminogen”); instant claim 7) is elected as the plasminogen species, in the reply filed on 9/27/19 is acknowledged.
	Claims 1, 4, 7, and 10 read on the elected invention.
	Claims 2-3, 5-6, 8-9, and 11-13 are withdrawn as not drawn to the elected species or group.


Prior Art Made of Record But Not Presently Relied Upon
Cited in the 9/16/20 IDS, Schmitz et al., ("Plasminogen fragment K1-5 improves survival in a murine hepatocellular carcinoma model", vol.56: 171-278 (2007)), is directed to treating liver injury resulting from cancer or cancer causing agents/treatments, which if the rejection over the elected hepatic tissue injury is overcome (diabetic hepatic injury), at least pending claim 1 and withdrawn claims 2, 3, 6, 8, and pending claim 10 would be rejected as anticipated.

Voluminous Information Disclosure Statements
	A large volume of IDS’s and references exceeding 200 have been filed for which the examiner has done his best to review within the minimal time given for examination of each case.  At any time, applicant may point out any specific references and passages therein, which triggered the submission thereof, which applicant wishes the examiner to specifically weigh.

Claim Rejections - 35 USC § 103 – Obviousness, Maintained
Elected Invention:  The elected invention is drawn to treating the elected hepatic tissue injury/disorder of diabetic liver injury comprising administering plasminogen (e.g. elected Glu-plasminogen peptide species SEQ ID NO: 2).
	Instant specification para’s [0008] and [0020] describe and/or define that the very broad elected “diabetic liver injury” as a disease/disorder/condition of the liver may include the following (emphasis by examiner) such as cirrhosis:
[0008] Diabetic hepatic tissue injury refers to the lesions of liver histology and functions caused by diabetes mellitus. Hepatic injuries known to be caused by diabetes mellitus include: hepatic enzymology abnormalities, which can cause carbon dioxide accumulation, acidosis, reduced oxygen supply and increased oxygen consumption in hepatocytes, resulting in increased activity of liver transaminases and bilirubin metabolism disorder, with severe cases causing fatty liver, wherein diabetes mellitus is the third most common cause of fatty liver among all causes of fatty liver, and 21%-78% of diabetics have fatty liver; and hepatitis, cirrhosis and hepatic carcinoma, wherein the prevalence of viral hepatitis in diabetics is about 2-4 times that in normal people, and the incidence of primary hepatic carcinoma is about 4 times that in normal people. Diabetic hepatopathy not only damages the quality of life of millions of patients, but also creates care needed for a huge burden cost and healthcare system strength.

[ ]

[0020] In one embodiment, the hepatic injury caused by diabetes mellitus is caused by diabetes mellitus-induced angiopathy of large vessels, small vessels, and microvessels.

The specification goes on to detail that the causative factor and agent to be bound by plasminogen is fibrin:
[0109] Fibrinogen is the precursor of fibrin, and in the presence of tissue injury, as a stress response to the body's injury, fibrinogen is hydrolyzed into fibrin. Therefore, the fibrinogen level can be used as a sign of the degree of injury. 

[0110] The study found that compared with mice in the control group administered with vehicle PBS (FIG. 3A), those in the group administered with plasminogen (FIG. 3B) had a decreased fibrin level in the liver tissues, indicating that plasminogen has the function of inhibiting the fibrin deposition and the injury is repaired to a certain degree.

Claims 1, 4, 7, 10, and 14-15 remain rejected under 35 U.S.C. 103 as being unpatentable over:
Glu-Plasminogen Administration for Fibrin Proteolysis
Zwaal (U.S. Publication No. 20120114630, cited by applicant via IDS Transmittal Letter of 1/7/20 referring to and filing a copy of the Office action for U.S. Patent Application No. 16/063,534, which cites the WO equivalent WO 2011004011 to U.S. ‘630) 
; in view of:
Lys-Plasminogen Administration for Fibrin Proteolysis
Eibl et al. (U.S. Patent No. 5,597,800, cited in the IDS of 6/11/21)
; and
Schott et al. (THERAPY WITH A PURIFIED PLASMINOGEN CONCENTRATE IN AN INFANT WITH .IGNEOUS CONJUNCTIVITIS AND HOMOZYGOUS PLASMINOGEN DEFICIENCY, THE NEW ENGLAND IOURANAL OF MEDICINE, Vol.339(23): 1679-1685, December 3, 1998; also cited in the IDS of 6/11/21)
; and
Plasminogen Synthesis in the Liver and Lys-Plasminogen Recognition as Greater Affinity for Fibrin than Glu-Plasminogen
Ny (U.S. Patent Publication No. 2010/0028321)

; further in view of 
The Key Role of Plasminogen following Liver Injury of Various Origin
 Kawao et al., Role of plasminogen in macrophage accumulation during liver repair, Thromb Res., vol. 125(5), ;214-221 (2010) (cited in the IDS of 6/11/21)
; and
Shanmukhappa et al., Plasmin-mediated proteolysis is required for hepatocyte growth factor activation during liver epair, The Journal of biological chemistry, Vol.284, No.19, May 8,2009, Pages 12917-1292 (cited in IDS of 6/11/21).



Fibrin Accumulation During Liver Injury
Neubauer (“Accumulation and cellular localization of fibrinogen/fibrin during short-term and long-term rat liver injury” Gastroenterology. 1995 Apr;108(4):1124-35. https://pubmed.ncbi.nlm.nih.gov/7698580/ , as cited in the post-filing state of the art reference on fibrin in liver injury Kopec et al. (“Role of Fibrin(ogen) in Progression of Liver Disease: Guilt by Association?” Semin Thromb Hemost. 2016 Jun; 42(4): 397–407. Published online 2016 May 4. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5338033/) 
; and
Reich (U.S. Patent 4,425051).

Regarding instant claim 1, Zwaal (U.S. Publication No. 20120114630) teach administering plasminogen, including Glu-plasminogen (e.g. para [0005], as elected here and as in instant claim 7, peptide SEQ ID NO: 2) to treat pathological fibrin deposits anywhere in the subject (e.g. para [0110], claim 16), which would equally include injured hepatic/liver tissue, though not expressly set forth in Zwaal:
[0110] Alternatively, the invention relates to methods for treating, dissolving, loosening, macerating, lysing, inducing or promoting lysis of a pathological fibrin deposit in a subject, said methods comprising contacting said fibrin deposit with an effective amount of the isolated plasminogen, plasmin, or any variant or derivative thereof or alternative therefore according to the invention, or of a combination of any thereof, said contacting resulting in the treatment, dissolution, loosening, maceration, lysis, or induction or promotion of lysis of said pathological fibrin deposit.

Regarding instant claim 10, Zwaal also teach such may be administered in combination with one or more other drugs (para [0107]:



	Both Eibl and Schott teach administration of lys-plasminogen as a fibrin proteolytic agent (see abstract of both).  
Eibl (col. 1, 3rd para) is primarily directed to administration of lys-plasminogen for proteolytic effect on tissues and presumably associated fibrin clot formation treatment following ischemic injury such as stroke, and summarizes the direct role of plasminogen in clot proteolysis:
Plasminogen is a protein, composed of 791 amino acids, that circulates in human plasma at a concentration of about 200 .mu.g/ml. Plasminogen is the zymogen form of the fibrinolytic enzyme, plasmin, which has broad substrate specificity and is ultimately responsible for degrading blood clots. For the most part, fibrin proteolysis is mediated by the generation of plasmin within a fibrin clot from the plasminogen trapped within the clot. Fredenburgh & Nesheim, J. Biol. Chem. 267: 26150-56 (1992).

Eibl also recognize that lys-plasminogen has greater binding affinity for fibrin than glu-plasminogen (middle col. 4):
The conversion activity reflects a positive feedback reaction, because lys-plasminogen is a considerably better substrate than glu-plasminogen for both t-PA and urokinase, which may be caused by the enhanced affinity of lys-plasminogen for fibrin.
	
Schott is directed to a plasminogen deficiency disorder which leads to excess fibrin deposition in the eyes and other organs, where administration of lys-plasminogen immediately reversed symptoms and led to degradation of fibrin clot formation (extravascular fibrinolysis)  (see last para):

    PNG
    media_image1.png
    284
    395
    media_image1.png
    Greyscale

	Ny teach that plasminogen is mainly synthesized in the liver and like Eibl, that lys-plasminogen has greater fibrin clot affinity than glu-plasminogen (para 15; emphasis by examiner):

[0015] Plasminogen is a single-chain glycoprotein consisting of 790 amino acids with a molecular mass of approximately 92 kDa (7;8). Plasminogen is mainly synthesized in the liver and is abundant in most extracellular fluids. In plasma the concentration of plasminogen is approximately 2 .mu.M. Plasminogen therefore constitutes a large potential source of proteolytic activity in tissues and body fluids (9;10). Plasminogen exists in two molecular forms: Glu-plasminogen and Lys-plasminogen. The native secreted and uncleaved form has an amino-terminal (N-terminal) glutamic acid and is therefore designated Glu-plasminogen. However, in the presence of plasmin, Glu-plasminogen is cleaved at Lys.sup.76-Lys.sup.77 to become Lys-plasminogen. Compared to Glu-plasminogen, Lys-plasminogen has a higher affinity for fibrin and is activated by PAs at a higher rate.

	Further, both Kawao (see especially abstract conclusion and closing discussion) and Shanmukhappa (abstract, testing) teach the critical role of plasminogen in liver tissue injury repair, based on a plasminogen deficiency model analysis, beyond the role of plasminogen in fibrin proteolysis.

Regarding instant claims 1 and 4, while Zwaal teach the above may be applied anywhere in the body that pathological fibrin deposits occur, Zwaal does not expressly teach that treating the fibrin deposits are in the liver per se or treating the elected “diabetic liver injury”, a group that falls within the class of those suffering from fibrin-induced liver injury.
	Neubauer fills this gap by expressly teaching that accumulation of fibrin is problematic in liver injury, which would include liver injury in more risk subjects such as those with diabetes, the elected class (see abstract):
    PNG
    media_image2.png
    707
    729
    media_image2.png
    Greyscale

Reich further fills this gap in Zwaal by teaching that the proenzyme plasminogen and adequate levels thereof are critical to the creation of plasmin which then breaks down insoluble 
As thrombin, which converts the soluble fibrinogen of the blood into insoluble fibrin, exists in the form of a proenzyme, i.e. prothrombin, so also does plasmin, the proteolytic enzyme which lyses blood clots, exist in the form of a proenzyme, i.e. plasminogen. Fibrinolysis is generally agreed to be a normal process, potentially active at all times to insure the fluidity of blood and the patency of the vasculature. Because the formation of plasmin from plasminogen is an ongoing process in the body, the clinical determination of the fibrinolytic potential (e.g., as measured by plasminogen levels in blood or other body fluids) in a given individual is of great importance in the anticipation or treatment of systemic hyperfibrinolysis; post-surgical complications; neoplastic diseases such as carcinoma of the prostrate, lung, stomach and cervix; hemorrhagic states accompanying trauma; shock; liver disease and hematologic disorders; and thromboembolic phenomena in diabetes, atherosclerosis, venous stasis and thrombophlebitis.

As for claims 14-15, Zwaal and state of the art taught full-length plasminogen, peptide SEQ ID NO: 2, and variations thereof.
Therefore, it would have been prima facie obvious to administer an effective amount of Glu-plasminogen or Lys-plasminogen or any known plasminogen variant, to anyone at risk of excess fibrin deposition based on Zwaal, including treating those falling within the class of sufferers of liver disease (e.g. elected diabetics with liver disease).  Both Eibl and Schott also teach administration of plasminogen in fibrin associated disorders (the lys-plasminogen version, which Eibl and Ny recognize as having more affinity for clots).  Beyond the known reasons for administering plasminogen for fibrin reduction based on the above reference, Kawao also adds the elements that plasminogen plays other roles in remedying liver tissue injury.  Taking the above in context, and that Neubauer expressly teaches fibrin as problematic in liver injury (which would include liver injury in more risky subjects such as those with diabetes, the elected class) and Reich teaches the formation of plasmin from plasminogen is of great importance in treating those with liver disease, the state of the art seems to have recognized that administration 
For the reason further set forth above, in light of a number of further recently filed IDS references above, instant claims 1, 4, 7, 10, 14-15 are deemed prima facie obvious.

Response to Arguments (No Amendments)
Applicant’s arguments have been fully considered but are not yet found persuasive.  Applicant first argues, and this is where the examiner finds uncertainty, that that the prior art fails to teach or suggest the use of plasminogen to treat fibrin deposits in the liver tissue.  However, upon closer review of the prior art of record, the art was teaching administration of agents which appear to be administered in order to stimulate plasminogen, and in light of known pitfalls to directly administering the latter (e.g. Reich further fills this gap in Zwaal by teaching that the proenzyme plasminogen and adequate levels thereof are critical to the creation of plasmin which then breaks down insoluble fibrin).  Applicant’s next two arguments stand or fall based on this evidence and argument in the first instance.  The examiner suggests a follow-up interview to weight this evidence further versus the prior art of record in order to determine if PHOSITA would not have been led to an understanding that plasminogen could be administered but simply wasn’t in favor of alternatives intended to stimulate the same.  Thus, at this time, the rejection is maintains for the reasons of record, but the examiner is open to re-weighing this in full with applicant.  
As summarized in the last response and maintained here until further discussion, as previously relied upon, the examiner does acknowledge applicant’s argument that the prior art prima facie obvious to administer exogenous plasminogen for any disorder tied to excess fibrin deposit in order to degrade the latter.  As of record, Zwaal teach the elected plasminogen species for treatment of disorders tied to fibrin, anywhere in the body.  Based on Zwaal against the backdrop of Eibl, Schott, Ny, Kawao and Shanmukhappa (4 of which were cited in the last IDS), in view of the teachings and suggestions of Neubauer and Reich, the claimed invention at this writing is found prima facie obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654